--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


Exhibit 10.18
EMPLOYMENT AGREEMENT


This Employment Agreement is made and entered into by and between OXIS
International Inc. (the "Company") and Anthony J. Cataldo ("Executive") as of
March 29, 2010 (the "Effective Date").


WHEREAS, the EMPLOYER is desirous of employing Executive, and Executive wishes
to be employed by EMPLOYER in accordance with the terms and conditions set forth
in this Agreement.


NOW, THEREFORE, IN CONSIDERATION OF THE MUTUAL COVENANTS AND PROMISES AND OTHER
GOOD AND VALUABLE CONSIDERATION, THE RECEIPT OF WHICH IS HEREBY ACKNOWLEDGED, IT
IS MUTUALLY AGREED AS FOLLOWS:




1.         Position and Duties: Executive shall be employed by the Company as
its Executive Chairman ("Chairman") and Chief Executive Officer (“CEO”),
reporting only to the Company's Board of Directors. As its Chairman and CEO,
Executive agrees to devote the necessary business time, energy and skill to his
duties at the Company, and will be permitted engage in outside
consulting  and/or employment provided said services do not interfere with
Executive’s obligations to Company under the terms of this Agreement.  Executive
agrees to advise the Board of any outside Services, and further agrees that the
Company’s Board of Directors shall make the sole determination of whether a
proposed consulting or employment activity would interfere with Executive’s
obligations under this Agreement. These duties of Executive under this Agreement
shall include all those duties customarily performed by an Executive Chairman as
well as providing advice and consultation on general corporate matters,
particularly related to shareholder and investor relations, assisting the
Company with respect to raising equity and other financing for the Company, and
other projects as may be assigned by the Company’s Board of Directors on an as
needed basis. During the term of Executive's employment, Executive shall be
permitted to serve on boards of directors of for-profit or not-for-profit
entities provided such service does not adversely affect the performance of
Executive's duties to the Company under this Agreement, and are not in conflict
with the interests of the Company.


In addition to Executive’s appointment as Executive Chairman of the Board of
Directors of the Company, Executive shall be nominated to stand for election to
the Board of Directors at the next scheduled shareholders meeting.  As a member
of the Company's Board, Executive shall continue to be subject to the provisions
of the Company's bylaws and all applicable general corporation laws relative to
his position on the Board. In addition to the Company's bylaws, as a member of
the Board, Executive shall also be subject to the statement of powers, both
specific and general, set forth in the Company's Articles of Incorporation.


2.         Term of Employment: This Agreement shall remain in effect for a
period of three years from the Effective Date (the “Initial Term”) , and
thereafter will automatically renew for successive one year periods unless
either party provides thirty days' prior notice of termination (the Initial Term
along with each renewal period the “Term”). In the event the Company elects to
terminate the Agreement, such termination shall be considered to be an
Involuntary Termination, and Executive shall be provided benefits as provided in
this Agreement.

 
 

--------------------------------------------------------------------------------

 

Upon the termination of Executive's employment for any reason, neither Executive
nor Company shall have any further obligation or liability under this Agreement
to the other, except as set forth below.


3.         Compensation: Executive shall be compensated by the Company for his
services as follows:
a.         Base Salary: Executive shall be paid a monthly Base Salary of
$15,000.00 per month ($180,000.00 on an annualized basis), subject to applicable
withholding, in accordance with the Company's normal payroll procedures.
Executive's salary shall be reviewed on at least an annual basis and may be
adjusted as appropriate. In the event of such an adjustment, that amount shall
become Executive's Base Salary. Furthermore, during the term of this Agreement,
in no event shall Executive's compensation be less than any other officer or
employee of the Company or any subsidiary. Notwithstanding the foregoing, $5,000
of the Base Salary shall accrue until such time as mutually agreed by the
Company and the Executive.
b.         Benefits: Executive shall have the right, on the same basis as other
senior executives of the Company, to participate in and to receive benefits
under any of the Company's employee benefit plans, if such plan exists and as
such plans may be modified from time to time, and provided that in no event
shall Executive receive less than (4) four weeks paid vacation per annum and (6)
six paid sick/five paid personal days per annum.
c.         Performance Bonus: Executive shall have the opportunity to earn a
performance bonus in accordance with the Company's bonus plan; if the Company
does not have a Bonus Plan in effect at any given time during the term of this
Agreement, then the Company’s Compensation Committee or Board of Directors shall
have discretion as to determining bonus compensation for Executive.
d.         Stock Options: Provided this Agreement is in force and effect, the
Company shall grant Executive stock options (the “Options”) pursuant to the
Company’s 2003 Stock Option Plan or any successor plan (the “Plan”), to purchase
up to 6,704,081 shares of the Company’s common stock. The Options will be
exercisable pursuant to the limitations of the Plan but shall be available for
exercise for a minimum of ten (10) years.  The Options shall vest in equal
quarterly installments during the Term. The Option shall   be exercisable at an
exercise price equal to the closing price of Employer’s common stock on the
Effective Date. .  The Company grants Executive cost free piggyback registration
rights for the shares underlying the Options and will use its reasonable efforts
to first include the options in the existing Plan and register the underlying
shares in a Form S-8 Registration statement, or thereafter in the next
registration statement filed by the Company.
e.         Expenses: Company shall reimburse Executive for reasonable travel,
lodging, entertainment and meal expenses incurred in connection the performance
of services within this Agreement as approved by the Company in advance.
f.         Travel: Executive shall travel as necessary from time to time to
satisfy his performance and responsibilities under this Agreement.
Notwithstanding, the Executive shall create a budget for all expected Travel and
have such budget approved the Company’s Board prior to commencing such Travel.



 
 

--------------------------------------------------------------------------------

 

 
4.
Effect of Termination of Employment:

a.         Voluntary Termination, Death or Disability: In the event of
Executive's voluntary termination from employment with the Company, Executive
shall be entitled to no compensation or benefits from the Company other than
those earned under Section 3 through the date of his termination and, in the
case of each stock option, restricted stock award or other Company stock-based
award granted to Executive, the extent to which such awards are vested through
the date of his termination. In the event that Executive's employment terminates
as a result of his death or disability, Executive shall be entitled to a
pro-rata share of the Target Bonus (presuming performance meeting, but not
exceeding, target performance goals) in addition to all compensation and
benefits earned under Section 3 through the date of termination.


b.         Termination for Cause: If Executive's employment is terminated by the
Company for Cause, Executive shall be entitled to no compensation or benefits
from the Company other than those earned under Section 3 through the date of his
termination and, in the case of each stock option, restricted stock award or
other Company stock-based award granted to Executive, the extent to which such
awards are vested through the date of his termination. In the event that the
Company terminates Executive's employment for Cause, the Company shall provide
written notice to Executive of that fact prior to, or concurrently with, the
termination of employment. Failure to provide written notice that the Company
contends that the termination is for Cause shall constitute a waiver of any
contention that the termination was for Cause, and the termination shall be
irrebuttably presumed to be an Involuntary Termination.


c.         Involuntary Termination During Change in Control Period: If
Executive's employment with the Company terminates as a result of a Change in
Control Period Involuntary Termination, then, in addition to any other benefits
described in this Agreement, Executive shall receive the following:
i.       all compensation and benefits earned under Section 3 through the date
of Executive's termination of employment;
ii.              a lump sum payment equivalent to the greater of (a) the bonus
paid under the Performance Bonus Plan for the year immediately prior to the year
in which the Change in Control occurred and (b) the Target Bonus under the
Performance Bonus Plan in effect immediately prior to the year in which the
Change in Control occurs;
iii.              a lump sum payment equivalent to the remaining Base Salary (as
it was in effect immediately prior to the Change in Control) due Executive from
the date of Involuntary Termination to the end of the term of this Agreement or
six (6) months Base Salary, whichever is the greater; and
iv.              reimbursement for the cost of medical, life, disability
insurance coverage at a level equivalent to that provided by the Company (if
provided) for a period expiring upon the earlier of: (a) one year; or (b) the
time Executive begins alternative employment wherein said insurance coverage is
available and offered to Executive. It shall be the obligation of Executive to
inform the Company that new employment has been obtained.


Unless otherwise agreed to by Executive at the time of Involuntary Termination,
the amount payable to Executive under subsections (i) through (iii), above,
shall be paid to Executive in a lump sum within ninety (90) days following
Executive's termination of employment. The amounts payable under subsection (iv)
shall be paid monthly during the reimbursement period.



 
 

--------------------------------------------------------------------------------

 

d.         Termination Without Cause in the Absence of Change in Control: In the
event that Executive's employment terminates as a result of a Non Change in
Control Period Involuntary Termination, then Executive shall receive the
following benefits:
i.       all compensation and benefits earned under Section 3 through the date
of the Executive's termination of employment;
ii.              a lump sum payment equivalent to the greater of (a) the bonus
paid under the Performance Bonus Plan for the year immediately prior to the year
in which the Change in Control occurred and (b) the Target Bonus under the
Performance Bonus Plan in effect immediately prior to the year in which the
Change in Control occurs;
iii.              a lump sum payment equivalent to the remaining Base Salary (as
it was in effect immediately prior to the Change in Control) due Executive to
the end of the term of this Agreement or six (6) months Base Salary, whichever
is the greater; and
iv.               reimbursement for the cost of medical, life and disability
insurance coverage at a level equivalent to that provided by the Company (if
provided) for a period of the earlier of: (a) one year; or (b) the time
Executive begins alternative employment wherein said insurance coverage is
available and offered to Executive. It shall be the obligation of Executive to
inform the Company that new employment has been obtained.


Unless otherwise agreed to by Executive, the amount payable to Executive under
subsections (i) through (iii) above shall be paid to Executive in a lump sum
within ninety (90) days following Executive's termination of employment. The
amounts payable under subsection (iv) shall be paid monthly during the
reimbursement period.


e.         Resignation from Positions: In the event that Executive's employment
with the Company is terminated for any reason, on the effective date of the
termination Executive shall simultaneously resign from each position he holds on
the Board and/or the Board of Directors of any of the Company's affiliated
entities and any position Executive holds as an officer of the Company or any of
the Company's affiliated entities.


5.         5. Certain Definitions: For the purpose of this Agreement, the
following capitalized terms shall have the meanings set forth below:


      (a) "Cause" shall mean any of the following occurring on or after the date
of this Agreement:


            (i) Executive's theft, dishonesty, breach of fiduciary duty for
personal profit, or falsification of any employment or Company record;


            (ii) Executive's violation of any law, rule, or regulation (other
than traffic violations, misdemeanors or similar offenses) or final
cease-and-desist order, in each case that involves moral turpitude;


            (iii) Executive's intentional failure to perform stated duties,
provided Executive has not cured such failure following 30 days prior written
notice of such failure;


            (iv) Executive's improper disclosure of the Company's confidential
or proprietary information;


            (v) any material breach by Executive of the Company's Code
of  Professional Conduct, which breach shall be deemed "material" if it results
from an intentional act by Executive and has a material detrimental effect on
the Company's reputation or business; or

 
 

--------------------------------------------------------------------------------

 



            (vi) any material breach by Executive of this Agreement, which
breach, if curable, is not cured within thirty (30) days following written
notice of such breach from the Company.


      (b) "Change in Control" shall mean the occurrence of any of the following
events:


            (i) (X) any "person" (as such term is used in Section 13 (d) and 14
(d) of the Securities Exchange Act of 1934, as amended) (other than Executive,
Shawn Lewis or Stephen Ivester) becomes the "beneficial owner" (as defined in
Rule 13d-3 under said Act), directly or indirectly, of securities of the Company
representing more than fifty percent (50%) of the total combined voting power
represented by the Company's then outstanding voting securities other than the
acquisition of the Company's Common Stock by a Company-sponsored employee
benefit plan or through the issuance of shares sold directly by the Company to a
single acquirer, or (Y) any "person" (as such term is used in Section 13 (d) and
14 (d) of the Securities Exchange Act of 1934, as amended) becomes the
"beneficial owner" (as defined in Rule 13d-3 under said Act) directly or
indirectly, of securities of the Company representing less than fifty percent
(50%) of the total combined voting power represented by the Company's then
outstanding voting     securities, but in connection with the person's
acquisition of securities the person acquires the right to terminate the
employment of all or a portion of the Company's management team;


            (ii) the Company is party to a merger or consolidation which results
in the holders of the voting securities of the Company outstanding immediately
prior thereto failing to retain immediately after such merger or consolidation
direct or indirect beneficial ownership of more than fifty percent (50%) of the
total combined voting power of the securities entitled to vote generally in the
election of directors of the Company or the surviving entity outstanding
immediately after such merger of consolidation.


            (iii) effectiveness of an agreement for the sale, lease or
disposition by the Company of all or substantially all of the Company's assets;
or


            (iv) a liquidation or dissolution of the Company.


      (c) "Change in Control Period" shall mean the period commencing on the
date sixty (60) days prior to the date of consummation of the Change of Control
and ending sixty (60) days following of same date of consummation of the
Changeof Control.


      (d) "Change in Control Period Good Reason" shall mean Executive's
resignation for any of the following conditions, first occurring during a Change
in Control Period and occurring without Executive's written consent:


            (i) a decrease in Executive's Base Salary and/or a decrease in
Executive's Target Bonus (as a multiple of Executive's Base Salary) under the
Performance Bonus Plan or employee benefits other than as part of any
across-the-board reduction applying to all senior executives and not resulting
in those senior executives receiving lesser benefits than similarly situated
executives of an acquirer;


            (ii) a material, adverse change in Executive's title, authority,
responsibilities, as measured against Executive's title, authority,
responsibilities or duties immediately prior to such change.



 
 

--------------------------------------------------------------------------------

 

            (iii) a change in the Executive's ability to maintain his principal
workplace at multiple or satellite offices;


            (iv) any material breach by the Company of any provision of this
Agreement, which breach is not cured within thirty (30) days following written
notice of such breach from Executive;


            (v) any failure of the Company to obtain the assumption of this
Agreement by any of the Company's successors or assigns by purchase, merger,
consolidation, sale of assets or otherwise.


            (vi) any purported termination of Executive's employment for
"material breach of contract" which is purportedly effected without providing
the "cure" period, if applicable, described in Section 6 (a)(iii) or (vi),
above.


The effective date of any Change in Control Period Involuntary Termination shall
be the date of notification to the Executive of the termination of employment by
the Company or the date of notification to the Company of the resignation from
employment by the Executive for Change in Control Period Good Reason.


      (e) "Non Change in Control Period Good Reason" shall mean the Executive's
resignation within six months of any of the following conditions first occurring
outside of a Change in Control Period and occurring without Executive's written
consent:


            (i) a decrease in Executive's total cash compensation opportunity
(adding Base Salary and Target Bonus) of greater than ten percent (10%);


            (ii) a material, adverse change in Executive's title, authority,
responsibilities or duties, as measured against Executive's title, authority,
responsibilities or duties immediately prior to such change;


            (iii) any material breach by the Company of a provision of this
Agreement, which breach is not cured within thirty (30) days following written
notice of such breach from Executive;


            (iv) any change in the Executive's ability to maintain his principal
workplace at multiple or satellite offices;


            (v) any purported termination of Executive's employment for
"material breach of contract" which is purportedly effected without providing
the "cure" period, if applicable, described in Section 6 (a) (iii) or (vi),
above.


The effective date of any Non Change in Control Period Involuntary Termination
shall be the date of notification to the Executive of the termination of
employment by the Company or the date of notification to the Company of the
resignation from employment by the Executive for Non Change in Control Period
Good Reason.


      (f) "Incumbent Directors" shall mean members of the Board who either (a)
are members of the Board as of the date hereof, or (b) are elected, or nominated
for election, to the Board with the affirmative vote of at least a majority of
the Incumbent Directors at the time of such election or nomination (but shall
not include an individual whose election or nomination is in connection with an
actual or threatened proxy contest relating to the election of members of the
Board).

 
 

--------------------------------------------------------------------------------

 



      (g) "Change in Control Period Involuntary Termination" shall mean during a
Change in Control Period the termination by the Company of Executive's
employment with the Company for any reason other than Cause, Executive's death
or Executive's Disability; or


      (h) "Non Change in Control Period Involuntary Termination" shall mean
outside a Change in Control Period the termination by the Company of Executive's
employment with the Company for any reason other than Cause, Executive's death
or Executive's disability.


6.          Dispute Resolution: In the event of any dispute or claim relating to
or arising out of this Agreement (including, but not limited to, any claims of
breach of contract, wrongful termination or age, sex, race or other
discrimination), Executive and the Company agree that all such disputes shall be
fully addressed and finally resolved by (1) binding arbitration conducted by the
American Arbitration Association in Los Angeles, in the State of California in
accordance with its National Employment Dispute Resolution rules or (2) in any
federal or state court located in Los Angeles, CA. The Company agrees that any
decisions of the Arbitration Panel will be binding and enforceable in any state
that the Company conducts the operation of its business.


7.         Attorneys' Fees: The prevailing party shall be entitled to recover
from the losing party its attorneys' fees and costs incurred in any action
brought to enforce any right arising out of this Agreement.


8.         Restrictive Covenants:
a.         Nondisclosure. During the Term and following termination of the
Executive's employment with the Company, Executive shall not divulge,
communicate, use to the detriment of the Company or for the benefit of any other
person or persons, or misuse in any way, any Confidential Information (as
hereinafter defined) pertaining to the business of the Company. Any Confidential
Information or data now or hereafter acquired by the Executive with respect to
the business of the Company (which shall include, but not be limited to,
confidential information concerning the Company's financial condition,
prospects, technology, customers, suppliers, methods of doing business and
promotion of the Company's products and services) shall be deemed a valuable,
special and unique asset of the Company that is received by the Executive in
confidence and as a fiduciary. For purposes of this Agreement "Confidential
Information" means information disclosed to the Executive or known by the
Executive as a consequence of or through his employment by the Company
(including information conceived, originated, discovered or developed by the
Executive) prior to or after the date hereof and not generally known or in the
public domain, about the Company or its business. Notwithstanding the foregoing,
nothing herein shall be deemed to restrict the Executive from disclosing
Confidential Information to the extent required by law or by any court.


b.               Non-Competition. The Executive shall not, while employed by the
Company and for a period of one year following the Date of Termination for
Cause, or Resignation without Good Reason, engage or participate, directly or
indirectly (whether as an officer, director, employee, partner, consultant, or
otherwise), in any business that manufactures, markets or sells products that
directly competes with any product of the Company that is significant to the
Company's business based on sales and/or profitability of any such product as of
the date of termination of Executive's employment with the Company. Nothing
herein shall prohibit Executive from being a passive owner of less than 5 %
stock of any entity directly engaged in a competing business.



 
 

--------------------------------------------------------------------------------

 

c.               Property Rights; Assignment of Inventions. With respect to
information, inventions and discoveries or any interest in any copyright and/or
other property right developed, made or conceived of by Executive, either alone
or with others, during his employment by Employer arising out of such employment
or pertinent to any field of business or research in which, during such
employment, Employer is engaged or (if such is known to or ascertainable by
Executive) is considering engaging, Executive hereby agrees:


i.                   that all such information, inventions and discoveries or
any interest in any copyright and/or other property right, whether or not
patented or patentable, shall be and remain the exclusive property of the
Employer;


ii.                          to disclose promptly to an authorized
representative of Employer all such information, inventions and discoveries or
any copyright and/or other property right and all information in Executive's
possession as to possible applications and uses thereof;


iii.                          not to file any patent application relating to any
such invention or discovery except with the prior written consent of an
authorized officer of Employer (other than Executive);


iv.                          that Executive hereby waives and releases any and
all rights Executive may have in and to such information, inventions and
discoveries, and hereby assigns to Executive and/or its nominees all of
Executive's right, title and interest in them, and all Executive's right, title
and interest in any patent, patent application, copyright or other property
right based thereon. Executive hereby irrevocably designates and appoints the
Company and each of its duly authorized officers and agents as his agent and
attorney-in-fact to act for him and on his behalf and in his stead to execute
and file any document and to do all other lawfully permitted acts to further the
prosecution, issuance and enforcement of any such patent, patent application,
copyright or other property right with the same force and effect as if executed
and delivered by Executive; and


v.                          at the request of the Company, and without expense
to Executive, to execute such documents and perform such other acts as Employer
deems necessary or appropriate, for Employer to obtain patents on such
inventions in a jurisdiction or jurisdictions designated by Employer, and to
assign to Employer or its designee such inventions and any and all patent
applications and patents relating thereto.


9.         General:


a.               Successors and Assigns: The provisions of this Agreement shall
inure to the benefit of and be binding upon the Company, Executive and each and
all of their respective heirs, legal representatives, successors and assigns.
The duties, responsibilities and obligations of Executive under this Agreement
shall be personal and not assignable or delegable by Executive in any manner
whatsoever to any person, corporation, partnership, firm, company, joint venture
or other entity. Executive may not assign, transfer, convey, mortgage, pledge or
in any other manner encumber the compensation or other benefits to be received
by him or any rights which he may have pursuant to the terms and provisions of
this Agreement.



 
 

--------------------------------------------------------------------------------

 

b.               Amendments; Waivers: No provision of this Agreement shall be
modified, waived or discharged unless the modification, waiver or discharge is
agreed to in writing and signed by Executive and by an authorized officer of the
Company. No waiver by either party of any breach of, or of compliance with, any
condition or provision of this Agreement by the other party shall be considered
a waiver of any other condition or provision or of the same condition or
provision at another time.


c.               Notices: Any notices to be given pursuant to this Agreement by
either party may be effected by personal delivery or by overnight delivery with
receipt requested. Mailed notices shall be addressed to the parties at the
addresses stated below, but each party may change its or his/her address by
written notice to the other in accordance with this subsection (c).Mailed
notices to Executive shall be addressed as follows:


      Anthony J. Cataldo
     _____________________
     _____________________
     _____________________




      Mailed notices to the Company shall be addressed as follows:


      Board of Directors
      OXIS International, Inc.
      468 N Camden Dr. 2nd Floor
      Beverly Hills, CA 90210


d.               Entire Agreement: This Agreement constitutes the entire
employment agreement between Executive and the Company regarding the terms and
conditions of his employment, with the exception of (a) the agreement described
in Section 7 and (b) any stock option, restricted stock or other Company
stock-based award agreements between Executive and the Company to the extent not
modified by this Agreement. This Agreement (including the documents described in
(a) and (b) herein) supersedes all prior negotiations, representations or
agreements between Executive and the Company, whether written or oral,
concerning Executive's employment by the Company.


e.               Withholding Taxes: All payments made under this Agreement shall
be subject to reduction to reflect taxes required to be withheld by law.


f.               Counterparts: This Agreement may be executed by the Company and
Executive in counterparts, each of which shall be deemed an original and which
together shall constitute one instrument.


g.               Headings: Each and all of the headings contained in this
Agreement are for reference purposes only and shall not in any manner whatsoever
affect the construction or interpretation of this Agreement or be deemed a part
of this Agreement for any purpose whatsoever.



 
 

--------------------------------------------------------------------------------

 

h.               Savings Provision: To the extent that any provision of this
Agreement or any paragraph, term, provision, sentence, phrase, clause or word of
this Agreement shall be found to be illegal or unenforceable for any reason,
such paragraph, term, provision, sentence, phrase, clause or word shall be
modified or deleted in such a manner as to make this Agreement, as so modified,
legal and enforceable under applicable laws. The remainder of this Agreement
shall continue in full force and effect.


i.               Construction: The language of this Agreement and of each and
every paragraph, term and provision of this Agreement shall, in all cases, for
any and all purposes, and in any and all circumstances whatsoever be construed
as a whole, according to its fair meaning, not strictly for or against Executive
or the Company, and with no regard whatsoever to the identity or status of any
person or persons who drafted all or any portion of this Agreement.


j.               Further Assurances: From time to time, at the Company's request
and without further consideration, Executive shall execute and deliver such
additional documents and take all such further action as reasonably requested by
the Company to be necessary or desirable to make effective, in the most
expeditious manner possible, the terms of this Agreement and to provide adequate
assurance of Executive's due performance hereunder.


k.               Governing Law: Executive and the Company agree that this
Agreement shall be interpreted in accordance with and governed by the laws of
the State of California.


l.              Board Approval: The Company warrants to Executive that the Board
of Directors of the Company has ratified and approved the within Agreement, and
that the Company will cause the appropriate disclosure filing to be made with
the Securities and Exchange Commission in a timely manner.


      IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date and year written below.


March 29, 2010
                                                                          /s/
Anthony J. Cataldo         
                                                                          Anthony
J. Cataldo


March 29, 2010
                                                                          OXIS
International Inc.


                                                                      By:  /s/
Gary Post, Secretary      




